UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7640



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY MARION LOPEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Walter E. Black, Jr., Senior District
Judge. (CR-89-95-B)


Submitted:   January 15, 1998             Decided:   January 30, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Marion Lopez, Appellant Pro Se. John Vincent Geise, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for a two-level reduction in the offense level under U.S.
Sentencing Guidelines Manual § 5K2.0 (1997) and for immediate

deportation under 8 U.S.C.A. § 1252(h) (West Supp. 1997). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. United States v. Lopez, No. CR-89-95-B (D. Md.

Sept. 2, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2